District of Columbia
                                 Court of Appeals
No. 14-CV-819
                                                                               JUN - 9 2016
BRANDI NAVE,
                                          Appellant/Cross-Appellee,

         v.                                                   CAB-9433-12

HOWARD A. NEWMAN,

                                          Appellee/Cross-Appellant,
         and

No. 15-CV-143

IN RE HOWARD A. NEWMAN,                                       CAB-2582-08
                                          Appellant.

               On Appeal from the Superior Court of the District of Columbia
                                     Civil Division

         BEFORE: THOMPSON and EASTERLY, Associate Judges; and FERREN, Senior
Judge.

                                    JUDGMENT

               This case was submitted to the court on the transcript of record and the
briefs filed, and without presentation of oral argument. On consideration whereof, and
for the reasons set forth in the opinion filed this date, it is now hereby

              ORDERED and ADJUDGED that the judgments of the trial court are
affirmed in both matters.


                                   For the Court:




Dated: June 9, 2016.

Opinion by Associate Judge Phyllis D. Thompson.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                          6/9/16
                                  No. 14-CV-819

                  BRANDI NAVE, APPELLANT/CROSS-APPELLEE,

                                         V.

              HOWARD A. NEWMAN, APPELLEE/CROSS APPELLANT,

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-9433-12)

                    (Hon. Michael L. Rankin, Motions Judge)

                                        and

                                  No. 15-CV-143

                     IN RE HOWARD A. NEWMAN, APPELLANT.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-2582-08)

                    (Hon. Judith N. Macaluso, Motions Judge)

(Submitted November 12, 2015                                  Decided June 9, 2016)

      Stephen J. Stine was on the brief for appellant/cross appellee.
      Howard A. Newman was on the brief for appellee/cross appellant.
      Before THOMPSON and EASTERLY, Associate Judges, and FERREN, Senior
Judge.
                                         2

      THOMPSON, Associate Judge:       Before us are appeals from Superior Court

orders in two related actions. The first, a breach-of-contract action, proceeded

before the Honorable Judith N. Macaluso, who, in the appealed-from rulings,

declined to alter or strike certain language she had used in an order denying a

motion for sanctions. The other action, raising primarily a claim of abuse of

process against both an adversary and the adversary‟s attorney, proceeded before

the Honorable Michael L. Rankin.        In the challenged rulings, Judge Rankin

dismissed the claims against the attorney but declined to otherwise sanction the

plaintiff. For the reasons discussed below, we affirm the trial court‟s judgments in

both matters.




            I.    Judge Macaluso’s denial of Mr. Newman’s First and
                   Second Rule 60 Motions


      The matter that was before Judge Macaluso stems from a contract dispute in

which Keith Britt, represented by Howard A. Newman, Esq., sued Brandi Nave,

Esq., his former girlfriend, to recover money he had advanced to her. During the

proceedings in that matter, Mr. Newman, as Mr. Britt‟s counsel, filed a motion for

sanctions against Ms. Nave. On March 16, 2011, Judge Macaluso denied the

motion for sanctions in an order (the “Sanctions Order”) that explained that even if

sanctions against Ms. Nave were otherwise warranted, the court would not impose
                                        3

the requested sanctions because Mr. Britt did “not come to resolution of the issue

he presents with clean hands.”1 Mr. Britt appealed the order denying sanctions,

and this court affirmed the order in a January 2013 Memorandum Opinion and

Judgment (the “MOJ”). After our affirmance, Mr. Newman, now proceeding on

his own behalf, filed a July 3, 2014, Motion for Relief (purportedly) pursuant to

Super. Ct. Civ. R. 60 (b) (the “First Rule 60 Motion”) in which he asked Judge

Macaluso to strike certain passages from the Sanctions Order (passages that this

court, in the MOJ, termed “non-load bearing” and therefore declined to review).

Judge Macaluso denied Mr. Newman‟s First Rule 60 Motion on August 13, 2014.

Thereafter, on August 18, 2014, Mr. Newman filed a Motion to Alter and Amend

the August 13, 2014, Order, pursuant to Super. Ct. Civ. R. 59 and R. 60 (the

“Second Rule 60 Motion”), again asking Judge Macaluso to delete from the

Sanctions Order language that Mr. Newman argued “unfairly attacked his

integrity” and was a “black eye” on him. Judge Macaluso denied the Second Rule

60 Motion on February 3, 2015. This appeal by Mr. Newman (in No.15-CV-143)




      1
          On August 12, 2011, Judge Macaluso did issue a subsequent order (the
“Reconsideration Order”) granting in part Mr. Britt‟s Motion for Reconsideration
and Clarification, thereby striking certain statements she was persuaded were
inaccurate.
                                          4

followed. He argues that Judge Macaluso erred in not granting relief under Rules

60 (a) and (b). We review for abuse of discretion.2



      Super. Ct. Civ. R. 60 (a) provides in pertinent part that “[c]lerical mistakes

in judgments, orders or other parts of the record and errors therein arising from

oversight or omission may be corrected by the court at any time of its own

initiative or on the motion of any party” (emphasis added). Super. Ct. Civ. R. 60

(b) provides in pertinent that “the court may relieve a party or a party‟s legal

representative from a[n] . . . order” (emphasis added).



      Mr. Newman was not a party to the Sanctions Order from which he sought

relief in his First Rule 60 Motion (and, as Judge Macaluso noted in her order

denying the motion, Mr. Newman — who referred to himself as the “movant” —

sought relief from the Sanctions Order “on his own behalf[,]” not on behalf of Mr.

Britt). It appears, therefore, that Mr. Newman lacked standing to apply for Rule 60
      2
         As Mr. Newman acknowledges, we review the denial of a Rule 60 motion
for abuse of discretion. Johnson v. Lustine Realty Co., Inc., 640 A.2d 708, 709
(D.C. 1994) (reviewing the ruling on a Rule 60 (b) motion). It appears that this
court has not previously stated specifically in a published opinion that abuse of
discretion is our standard of review with respect to rulings on Rule 60 (a) motions.
We now join other courts in so stating. See, e.g., Garamendi v. Henin, 683 F.3d
1069, 1077 (9th Cir. 2012) (“„The standard of review for [a] Rule 60(a) claim is
abuse of discretion.‟”).
                                           5

relief from the Sanctions Order through his First Rule 60 Motion. Cf. Western

Steel Erection Co. v. United States, 424 F.2d 737, 738-39 (10th Cir. 1970)

(declining to relax the standing requirement of Fed. R. Civ. P. 60 (b), reasoning

that “[i]f the threshold bar were not restricted, rule 60(b) could be opened to the

broadest claims of ancillary jurisdiction and thereby thwart the finality of principal

judgments and established procedures to correct fundamental legal errors[,]” and

also holding that “an attorney does not have standing to move under rule 60(b) as a

„legal representative[]‟”).3 We affirm the denial of the First Rule 60 Motion on

that basis. See Riverside Hosp. v. District of Columbia Dep’t of Health, 944 A.2d
1098, 1103 (D.C. 2008) (“Questions of standing may be raised sua sponte by this

or any court.”); Outlaw v. United States, 632 A.2d 408, 411 (D.C. 1993) (“A court

may consider an issue antecedent to . . . and ultimately dispositive of the dispute

before it, even an issue the parties fail to identify and brief.” (quoting United States

Nat’l Bank of Oregon v. Independent Ins. Agents of Am., 508 U.S. 439, 447 (1993)

(internal quotation marks omitted))); Sheetz v. District of Columbia, 629 A.2d 515,

519 n.5 (D.C. 1993) (“[T]he judgment of the trial court may be affirmed on a

ground not raised or considered below.”).
      3
           This court looks to decisions of the federal courts interpreting the
counterpart federal rules as persuasive authority in interpreting our local civil rules.
See Puckrein v. Jenkins, 884 A.2d 46, 56 n.11 (D.C. 2005).
                                         6




      For a related reason, we affirm Judge Macaluso‟s denial of the Second Rule

60 Motion. Because Mr. Newman lacked standing to pursue the First Rule 60

Motion, there can be no abuse of discretion in Judge Macaluso‟s refusal to alter her

ruling that denied that motion.



      Notwithstanding the foregoing, we acknowledge that some courts “have

permitted a non-party to bring a Rule 60(b) motion . . . when its interests are

strongly affected[.]” In Re Lawrence, 293 F.3d 615, 627 n.11 (2d Cir. 2002)

(collecting cases). But see Baker v. Gates, No. 14-4371-cv, 2015 U.S. App.

LEXIS 22870, at *4-5 (2d Cir. Dec. 28, 2015) (explaining that this exception is

“factually cabined” and applies only in “extraordinary circumstances,” and

declining to extend its reach “more broadly”); Grace v. Bank Leumi Tr. Co., 443
F.3d 180, 189 (2d Cir. 2006) (referring to the “exceedingly narrow exception to the

well-established rule that litigants, who were neither a party, nor a party‟s legal

representative to a judgment, lack standing to question a judgment under Rule

60(b)”). Even if we were to follow the case law recognizing this exception, we

would agree with Judge Macaluso that Mr. Newman was required to present a

“strong justification” for being allowed to pursue Rule 60 relief from the Sanctions

Motion to which he was not a party. He did not do so. The First Rule 60 Motion
                                         7

discussed at length the claimed errors in the Sanctions Order but did not discuss

how Mr. Newman had been substantially harmed. In the section of his Second Rule

60 Motion discussing how his “substantial rights have been harmed,” Mr. Newman

stated in a conclusory fashion that “[t]here can be no question that [his] reputation

before [the Superior Court], other judges, and other individuals has been harmed as

a result of . . . dicta” in the Sanctions Order, but he provided no specific facts

supporting that assertion. Accordingly, we discern no basis for saying that Judge

Macaluso erroneously exercised her discretion in concluding that Mr. Newman

showed no such strong justification or extraordinary circumstance, and that Rule

60 (b) relief was not warranted because he failed to describe specifically what

substantial rights of his had been harmed by the Sanctions Order.



      As for Mr. Newman‟s argument that Judge Macaluso erred in denying him

relief under Rule 60 (a), we similarly can find no abuse of discretion.          Mr.

Newman‟s argument is that Judge Macaluso erred by not changing the language in

“the decretal paragraph” of the Reconsideration Order, which mistakenly referred

to striking language from a different March 16, 2011, order (that denied Mr. Britt‟s

motion for fees and costs) instead of from the Sanctions Order (which is what
                                          8

Judge Macaluso clearly intended4). We note that although the prayer for relief

section of the First Rule 60 Motion asked the court to make that change, the

motion cited only Rule 60 (b)(6) as authority for the requested relief and did not

direct Judge Macaluso‟s attention to Rule 60 (a); thus, Judge Macaluso reasonably

understood that Mr. Newman “ask[ed] for this relief [only] under Super. Ct. Civ.

R. 60 (b)(6).” The Second Rule 60 Motion was no less opaque; in it, Mr. Newman

stated (quite weakly) that his “request perhaps should have been under Rule

60 (a).”    In any event, because Mr. Newman acknowledges that the

Reconsideration Order “was clear in what it intended to do — modify the

Sanctions Order[,]” we discern no harm to Mr. Newman — and thus no abuse of

discretion — from Judge Macaluso‟s denial of relief. 5




      4
         Despite using the name of the other order issued on the same day, Judge
Macaluso clearly intended to edit the Sanctions Order. In her Reconsideration
Order, she ordered that language on “page 10” be stricken, but the mistakenly
referenced order had only two pages whereas the Sanctions Order had twelve.
      5
           See Johnson v. United States, 398 A.2d 354, 366, 367 (D.C. 1979)
(explaining that in reviewing a trial court‟s exercise of discretion, this court “must
determine, first, whether the exercise of discretion was in error and, if so, whether
the impact of that error requires reversal” i.e., whether the error “caused [any]
significant prejudice[,]” and clarifying that it is only “when both these inquiries are
answered in the affirmative that we hold that the trial court „abused‟ its
discretion”).
                                         9

   II.     Judge Rankin’s dismissal of the complaint against Mr. Newman and
           denial of “defendant’s motion” for sanctions against Ms. Nave



         The matter that was before Judge Rankin commenced when Ms. Nave

turned the tables by suing both Mr. Newman and Mr. Britt, alleging abuse of

process, malicious use of process, defamation, injurious falsehood/disparagement

of title, intentional infliction of emotional distress, and civil conspiracy — claims

premised on actions Mr. Britt and Mr. Newman took in the prior breach-of-

contract litigation and a related bankruptcy case. Defendant Britt responded by

filing motions for Super. Ct. Civ. R. 11 sanctions against Ms. Nave. Judge Rankin

dismissed Ms. Nave‟s claims against Mr. Newman and denied the “Defendant‟s

motion” for sanctions. Ms. Nave appeals from the order dismissing Mr. Newman,

and Mr. Newman appeals from the ruling denying Rule 11 sanctions.



         A. The dismissal of Ms. Nave’s claims against Mr. Newman



         Ms. Nave argues that the dismissal of Mr. Newman was improper because

the causes of action against Mr. Newman were legally cognizable and because

Judge Rankin “made no findings whatsoever as to why [he] dismissed” Mr.

Newman. She seeks a ruling that Judge Rankin “clearly erred in dismissing [Mr.]

Newman[.]”
                                        10




      The following background is pertinent. On March 7, 2013, defendants Britt

and Newman moved to compel Ms. Nave to respond to their discovery requests,

which, inter alia, asked Ms. Nave to identify the basis for her including Mr.

Newman, Mr. Britt‟s counsel, as a party. Judge Rankin granted the defendants‟

motion and ordered Ms. Nave to “fully respond” by April 5, 2013. At a June 26,

2013, hearing, Judge Rankin emphasized that, to establish the viability of her

claims against Mr. Newman, Ms. Nave would need to persuade the court that Mr.

Newman‟s actions went beyond doing “the kinds of things that one would think

that a lawyer can [do] without having to be charged with abusing process and

misusing the court.”



      Ms. Nave eventually responded to the defense discovery requests, stating

that her basis for suing Mr. Newman was his conduct in the previous litigation

before Judge Macaluso and in the bankruptcy court. Ms. Nave stated that Mr.

Newman “acted with bad faith in making multiple misrepresentations of fact and

law on behalf of Mr. Britt” in both matters, and that he “harass[ed]” Ms. Nave‟s

former counsel by calling and emailing them to discuss matters that were

previously settled and “attempted to re-litigate each and every facet of the

underlying Superior Court case” instead of “limiting the issues only to those issues
                                        11

that the bankruptcy court set forth[,]” thus “caus[ing] Ms. Nave‟s legal bills to be

excessive.”



      At a status hearing on September 20, 2013, Judge Rankin ruled from the

bench, dismissing Mr. Newman as a party. The same day, the judge memorialized

those rulings in a short written order.6 Although Judge Rankin‟s oral and written

rulings stating that Mr. Newman was dismissed as a defendant were not

accompanied by an explanation for the ruling, the record, including the judge‟s

comments from the bench, leaves little doubt about why he ruled as he did. As

described above, Ms. Nave‟s discovery responses make clear that her basis for

suing Mr. Newman was his conduct in the previous litigation before Judge

Macaluso and in the bankruptcy court. At the September 20, 2013, status hearing,

after Ms. Nave‟s counsel asserted that both Judge Macaluso and the bankruptcy

judge understood that the conduct by Mr. Britt and his counsel involved “bad

faith” and “harassment,” Judge Rankin told the parties that he was “not sure [he]

would‟ve used those characterizations[.]”7 Judge Rankin‟s remarks signify that he


      6
          Judge Rankin permitted the suit against Mr. Britt to proceed. However,
Mr. Britt later settled with Ms. Nave and is no longer a party.
      7
          Judge Rankin also asked why Ms. Nave did not seek sanctions from those
courts rather than filing her lawsuit.
                                           12

was unpersuaded that Mr. Newman‟s conduct as counsel had gone beyond doing

“the kinds of things that one would think that a lawyer can [do] without having to

be charged with abusing process and misusing the court.”



      Ms. Nave argues that Judge Rankin‟s assessment was wrong as a matter of

law. Actually, the opposite is true. “Only in rare circumstances will a party be

justified in suing his opponent‟s lawyer.”           Goldschmidt v. Paley Rothman

Goldstein Rosenberg & Cooper, Chartered, 935 A.2d 362, 381 (D.C. 2007). If

“[a]n attorney . . . pursues in good faith his . . . client‟s interests on a matter fairly

debatable in the law[,] [he] cannot be held liable to an opposing party.”              Id.

(quoting Fischer v. Estate of Flax, 816 A.2d 1, 6 (D.C. 2003) (internal quotation

marks omitted)). Further, “there can be no conspiracy when an attorney acts

within the scope of his employment . . . [that is,] where an attorney‟s advice or

advocacy is for the benefit of his client and not for the attorney‟s sole personal

benefit.” Id. (internal quotation marks omitted). “„[S]o long as the lawyer acts or

advises with the purpose of promoting the client‟s welfare, it is immaterial that the

lawyer hopes the action will increase the lawyer‟s fees or reputation as a lawyer or

takes satisfaction on the consequences to a nonclient.‟” Shenandoah Assocs. v.

Tirana, 322 F. Supp. 2d 6, 11 (D.D.C. 2004) (quoting Restatement (Third) of the

Law Governing Lawyers § 57 cmt. g (2003)). “On the other hand, an attorney may
                                           13

be liable if he possesses a desire to harm which is independent of the desire to

protect his client.” Goldschmidt, 935 A.2d at 381 (internal quotation marks and

brackets omitted). “This would constitute actual malice and therefore substantiate

a [claim against the attorney].”       Id. (internal quotation marks omitted); see

Newburger, Loeb & Co., Inc. v. Gross, 563 F.2d 1057, 1080 (2d Cir. 1977) (“[A]n

attorney . . . cannot be held liable to third parties for actions taken in furtherance of

his role as counsel unless it is shown that he did something either tortious in

character or beyond the scope of his honorable employment.”) (internal quotation

marks omitted).



      Here, the order dismissing Mr. Newman was warranted because Ms. Nave

failed to allege facts from which it could legitimately be inferred that Mr. Newman

acted with malice, i.e., with a desire to harm Ms. Nave that was independent of his

desire to protect Mr. Britt.     With one exception, the entirety of Ms. Nave‟s

complaint as it pertains to Mr. Newman alleges that the “[d]efendants” committed

tortious acts (e.g., by filing a “superabundance . . . of motions” against Ms. Nave

and filing pleadings that alleged “false facts” and “unfounded and unsubstantiated

allegations”).    The only allegation against Mr. Newman alone is that he

“repeatedly harassed Plaintiff‟s attorneys[] . . . and attempted to rehash matters that

were previously dismissed or settled in a further[] attempt to excessively increase
                                         14

costs of litigation for the Plaintiff.” This allegation nevertheless relates to Mr.

Newman‟s work in service of his client. Ms. Nave‟s brief on appeal likewise

emphasizes that her claims were brought against both Messrs. Newman and Britt

because “[Mr.] Newman was at all times [Mr.] Britt‟s attorney in [prior] litigation”

and acted “on behalf of his client . . . [Mr.] Britt” in the proceedings before Judge

Macaluso in Superior Court and before the Bankruptcy Court.             Ms. Nave‟s

allegations, that Messrs. Newman and Britt (as attorney and client) together

committed various torts, fail to satisfy the Goldschmidt requirement that the

attorney be acting in a different capacity from his client to be liable.         See

Goldschmidt, 935 A.2d at 381.



      Moreover, although Ms. Nave made conclusory allegations about the

defendants‟ having harassed Ms. Nave‟s colleagues, employers, and friends and

having made false statements to third parties outside the litigation context about

Ms. Nave‟s integrity, she alleged no specific facts indicating that her claims

stemmed from anything other than legal proceedings, and she failed to provide any

basis for her claim that Mr. Newman “acted with malice” in carrying out the

alleged torts.8 She failed to do so even though, before dismissing the action against


      8
          Existence of malice is ordinarily a factual issue for jury, see Alfred A.
Altimont, Inc. v. Chatelain, Samperton & Nolan, 374 A.2d 284, 290 (D.C. 1977),
                                                                     (continued…)
                                         15

Mr. Newman, Judge Rankin repeatedly admonished her that she must allege facts

establishing (at least prima facie) the viability of her claims against Mr. Newman.



      B. The denial of “defendant’s motion” for sanctions against Ms. Nave



      Mr. Britt filed verified motions for Rule 11 sanctions against Ms. Nave, and

Mr. Newman subsequently filed motions to “Adopt and Conform” to Mr. Britt‟s

motions. On March 27, 2013, Judge Rankin issued an Omnibus Order in which he

ruled that the court “will consider defendant Britt‟s motions as having been filed

by both defendants.” However, during the September 20, 2013, status hearing,

Judge Rankin first ruled that Mr. Newman would be dismissed from the suit, and

thereafter denied Mr. Britt‟s — the remaining “defendant‟s” — motions for Rule


 (…continued)
but failing to allege any facts supporting a conclusory assertion of actual malice
requires dismissal of a complaint, Mazur v. Szporer, No. Civ.A. 03-00042, 2004
U.S. Dist. LEXIS 13176 (D.D.C. June 1, 2004). Ms. Nave asserts that Judge
Rankin never explained why her allegations “could not state claims against
Newman, but could state claims against Britt.” We think it is obvious, however,
that while the facts alleged in the complaint (e.g., that Nave ended a romantic
relationship with Britt, that the two had a “a minor disagreement” at a birthday
party, that Britt filed a Bar grievance against Nave, that Nave allegedly owed Britt
substantial sums of money, and that Britt “publicized false allegations that [Nave]
. . . suffered from . . . alcoholism”) make plausible the claim that Britt bore malice
toward Nave, none of these alleged facts suggests malice on the part of Newman,
acting as Britt‟s attorney, toward Nave.
                                         16

11 sanctions (rulings that Judge Rankin memorialized in a brief written order). Mr.

Britt filed a motion for reconsideration. On November 8, 2013, Judge Rankin

issued an Omnibus Order again declining to impose Rule 11 sanctions, but

“provid[ing] a record detailing [the reasons for his] decision to deny sanctions.”

The Omnibus Order set out nine reasons — all of which, we note, are persuasive

on their face — why, in Judge Rankins‟s view, “none of the defendant‟s

allegations constitute sanctionable behavior that would require the Court to impose

sanctions.”



      Mr. Newman nevertheless argues that because Ms. Nave could not establish

a prima facie case against her adversary‟s attorney, sanctions were required.9 We

conclude for the following reason that we need not delve into the particulars of

whether Nave‟s filing of the lawsuit against Mr. Newman was sanctionable under




      9
         “We review the trial court‟s rulings as to [Rule 11] sanctions for abuse of
discretion.” Wilkins v. Bell, 917 A.2d 1074, 1082 (D.C. 2007).
                                           17

Rule 11.10 It appears to us that Judge Rankin believed that, to the extent that any

sanction against Ms. Nave was warranted based on her suit against Mr. Newman,

that sanction had effectively been accomplished through the dismissal order. The

judge explained in his November 8, 2013, Omnibus Order that, because Mr.

Newman had been dismissed from the case, the claim that sanctions were

warranted against Ms. Nave for improperly suing Mr. Newman was “moot.” Main

Line Fed. Sav. & Loan Ass’n v. Tri-Kell, Inc., 721 F.2d 904, 907 (3d Cir. 1983)

(noting that a matter is moot when there will be “nothing gained by reaching a

decision”). Just as important for our analysis, in his First Rule 60 Motion (in the

case that was before Judge Macaluso), Mr. Newman asserted that his dismissal

from the case brought by Nave was the “relief requested in [his] Rule 11

motion.”11 Mr. Newman‟s brief on appeal similarly acknowledges that Judge

Rankin “denied the Rule 11 Motions (except for dismissing Newman)” (emphasis

added). Mr. Newman‟s statements show that he, too, recognizes that his dismissal

from the case was effectively a sanction against Ms. Nave. We recognize that in
      10
           We also observe the fact that a lawsuit is dismissed as not viable does not
compel a conclusion that sanctions are warranted for filing the suit. Cf. Burtoff v.
Faris, 935 A.2d 1086, 1091 (D.C. 2007) (“[A]lthough we have affirmed the trial
court‟s dismissal of [Burtoff‟s suit] on the . . . ground . . . of statute of limitations,
it is not obvious to us that an award of Rule 11 sanctions would be compelled, or
even justified, by Burtoff‟s untimely filing of that suit.”).
      11
            Specifically, the Rule 11 motion asserted that Judge Rankin was “free to
. . . dismiss Nave‟s action”).
                                         18

his motions to “Adopt and Conform,” Mr. Newman also specifically asked Judge

Rankin to award as sanctions “Defendant‟s attorneys‟ fees . . . arising out of [Ms.

Nave‟s asserted] multiple Rule 11 violations[.]” However, the record strongly

suggests that Mr. Newman did not incur any attorneys‟ fees in responding to the

suit by Ms. Nave;12 Judge Rankin understood that Mr. Newman would hold off on

retaining counsel until the court determined whether the suit against him could go

forward (which it did not after the September 20, 2013, ruling).13 In addition,

although Mr. Newman asked for “punitive damages” when he joined Mr. Britt‟s

motions for Rule 11 sanctions, we see no authority in the rule for an award of such

damages. See Super. Ct. Civ. R. 11 (c)(2) (stating that a Rule 11 “sanction may

consist of, or include, directives of a nonmonetary nature, an order to pay a penalty

into court, or, if imposed on motion and warranted for effective deterrence, an

order directing payment to the movant of some or all of the reasonable attorneys‟
      12
            Mr. Britt presumably incurred fees and expenses, but, as already noted,
he settled with Ms. Nave and has not appealed the denial of Rule 11 sanctions, and
Mr. Newman lacks standing to challenge the denial of a sanctions award that
would have benefitted Mr. Britt. See In re C.T., 724 A.2d 590, 595 (D.C. 1999)
(“[A]n appellant has standing to appeal from an order of the Superior Court only if
his legal rights have been infringed or denied by that order.”); cf. Garvy v. Seyfarth
Shaw LLP, 966 N.E.2d 523, 532 (Ill. App. Ct. 2012) (holding that law firm
defendant lacked standing to appeal the denial of its codefendant‟s motion, even if
it had an interest in the outcome of the motion).
      13
           Cf. Peer v. Lewis, 571 F. App‟x 840, 845 (11th Cir. 2014) (“Circuit
precedent indicates that a pro se litigant cannot recover attorney‟s fees under Rule
11.”).
                                         19

fees and other expenses incurred as a direct result of the violation”); cf. Bus.

Guides, Inc. v. Chromatic Communs. Enters., 498 U.S. 533, 553 (1991)

(explaining that district courts are not to use Rule 11 sanctions “as substitutes for

tort damages”).



      In light of all the foregoing, we cannot say that Judge Rankin abused his

discretion in declining to further sanction Ms. Nave.



                                        ***



      For the foregoing reasons, the judgments on appeal are



                                       Affirmed.